15 So. 3d 554 (2008)
Stanley Leonard BURTON
v.
STATE of Alabama.
CR-07-0354.
Court of Criminal Appeals of Alabama.
August 29, 2008.
Rehearing Denied February 13, 2009.
Stanley Burton, pro se.
Troy King, atty. gen., and Andy Scott Poole, asst. atty. gen., for appellee.
WISE, Judge.
AFFIRMED BY UNPUBLISHED MEMORANDUM.
McMILLAN and WELCH, JJ., concur. BASCHAB, P.J., dissents, with opinion, which SHAW, J., joins.
BASCHAB, Presiding Judge, dissenting.
Because the appellant did not timely file his notice of appeal from the dismissal of his Rule 32 petition, we should dismiss this appeal. Therefore, I must respectfully dissent.